                           Case: 2:11-cv-01016-EAS-MRM Doc #: 2460-1 Filed: 09/06/19 Page: 1 of 5 PAGEID #: 120474


No.  Date         Name                        City, State                        Protocol                 Case Number and Caption
 1 10/15/13 William Happ              Florida State Prison,       Sequential administration of 250 mg   None
                                      Raiford, FL                 midazolam; 200 mg vecuronium
                                                                  bromide; 120 mEq potassium chloride
  2    11/12/13 Darius                Florida State Prison,       Sequential administration of 250 mg   None
                Kimbrough             Raiford, FL                 midazolam; 200 mg vecuronium
                                                                  bromide; 120 mEq potassium chloride
  3    01/07/14 Askari                Florida State Prison,       Sequential administration of 250 mg   Muhammad v. Secretary,
                Muhammad              Raiford, FL                 midazolam; 200 mg vecuronium          Florida Department of
                                                                  bromide; 120 mEq potassium chloride   Corrections, et al., 3:13-cv-
                                                                                                        01587-TJC-JBT, M.D. Fla.; The
                                                                                                        State of Florida v. Askari
                                                                                                        Abdullah Muhammad; No 04-
                                                                                                        1980-341-CFA, Circuit Court of
                                                                                                        Bradford County
  4    01/16/14 Dennis McGuire Southern Ohio                      10 mg midazolam mixed with 40 mg      In re Ohio Execution Protocol
                               Correctional Facility,             hydromorphone, administered in one    Litigation, 2:11-cv-1016-
                               Lucasville, OH                     syringe                               EAS_MRM, S.D. Ohio
  5    02/12/14 Juan Chavez    Florida State Prison,              Sequential administration of 250 mg   Chavez et al v. Palmer et al, No.
                               Raiford, FL                        midazolam; 200 mg vecuronium          3:14-cv-110-J-39JBT, M.D. Fla.
                                                                  bromide; 120 mEq potassium chloride
  6    02/26/14 Paul Howell           Florida State Prison,       Sequential administration of 250 mg   Chavez et al v. Palmer et al, No.
                                      Raiford, FL                 midazolam; 200 mg vecuronium          3:14-cv-110-J-39JBT, M.D. Fla.;
                                                                  bromide; 120 mEq potassium chloride   State of Florida v. Howell, No.
                                                                                                        1992-CF-22, Circuit Court for
                                                                                                        Jefferson County

  7    03/20/14 Robert Henry          Florida State Prison,       Sequential administration of 250 mg   Henry v. State of Florida, 87-
                                      Raiford, FL                 midazolam; 200 mg vecuronium          18628, Circuit Court of the
                                                                  bromide; 120 mEq potassium chloride   Seventeenth Judicial Circuit,
                                                                                                        Broward County, Florida
  8    04/23/14 Robert Hendrix        Florida State Prison,       Sequential administration of 250 mg   None
                                      Raiford, FL                 midazolam; 200 mg vecuronium
                                                                  bromide; 120 mEq potassium chloride




As of: 9/6/2019, 2:07 PM                                      Midazolam Chronology                                                   Page 1
                           Case: 2:11-cv-01016-EAS-MRM Doc #: 2460-1 Filed: 09/06/19 Page: 2 of 5 PAGEID #: 120475


No.      Date              Name               City, State                         Protocol                     Case Number and Caption
  9    04/29/14 Clayton Lockett Oklahoma State                    Sequential administration of 100 mg       Secrecy litigation only, did not
                                Penitentiary, McAlester,          midazolam; 40 mg paralytic; 100 mEq       challenge protocol on 8A
                                OK                                potassium chloride                        grounds
 10    06/18/14 John Henry      Florida State Prison,             Sequential administration of 250 mg       None
                                Raiford, FL                       midazolam; 200 mg vecuronium
                                                                  bromide; 120 mEq potassium chloride
 11    07/10/14 Eddie Davis           Florida State Prison,       Sequential administration of 250 mg       Eddie Wayne Davis v. State of
                                      Raiford, FL                 midazolam; 200 mg vecuronium              Florida, No. SC14-1778, Circuit
                                                                  bromide; 120 mEq potassium chloride       Court for Polk County
 12    07/23/14 Joseph Wood           Arizona State Prison        50 mg midazolam mixed with 50 mg          Wood v. Ryan, :14-cv-01447-
                                      Complex--Florence,          hydromorphone, administered in one        NVW (JFM), D. Ariz.
                                      Florence, AZ                syringe (Note: 15 doses were
                                                                  administered)
 13    11/13/14 Chadwick              Florida State Prison,       Sequential administration of 250 mg       Banks v. State of Florida, No.
                Banks                 Raiford, FL                 midazolam; 200 mg vecuronium              SC14–2026, Supreme Court of
                                                                  bromide; 120 mEq potassium chloride       Florida (successive motion for
                                                                                                            postconviction relief)
 14    01/15/15 Johnny                Florida State Prison,       Sequential administration of 250 mg       None
                Kormondy              Raiford, FL                 midazolam; 200 mg vecuronium
                                                                  bromide; 120 mEq potassium chloride
 15    01/15/15 Charles Warner Oklahoma State                     Sequential administration of 500 mg      Glossip et al v. Gross et al, No.
                               Penitentiary, McAlester,           midazolam; 40 mg paralytic; 100 mEq      5:14-cv-00665-F, W.D. Okla.
                               OK                                 potassium chloride (Note: Mr. Warner
                                                                  was mistakenly administered potassium
                                                                  acetate, rather than potassium chloride)

 16    10/29/15 Jerry Correll         Florida State Prison,       Sequential administration of 250 mg       State of Florida v. Jerry William
                                      Raiford, FL                 midazolam; 200 mg vecuronium              Correll, No. 1985-CF-3550,
                                                                  bromide; 120 mEq potassium chloride       Circuit Court for Orange County

 17    01/07/16 Oscar Bolin           Florida State Prison,       Sequential administration of 250 mg       None
                                      Raiford, FL                 midazolam; 200 mg vecuronium
                                                                  bromide; 120 mEq potassium chloride




As of: 9/6/2019, 2:07 PM                                      Midazolam Chronology                                                        Page 2
                           Case: 2:11-cv-01016-EAS-MRM Doc #: 2460-1 Filed: 09/06/19 Page: 3 of 5 PAGEID #: 120476


No.      Date              Name              City, State                         Protocol                     Case Number and Caption
 18    01/21/16 Christopher           Holman Correctional        Sequential administration of 500 mg        In Re: Alabama Lethal Injection
                Brooks                Facility, Atmore, AL       midazolam; 600 mg paralytic; 240 mEq       Protocol Litigation, 2:12-cv-
                                                                 potassium chloride                         00316-WKW-CSC, M.D. Ala.
                                                                                                            (Consolidated)
 19    12/08/16 Ronald Smith          Holman Correctional        Sequential administration of 500 mg        In Re: Alabama Lethal Injection
                                      Facility, Atmore, AL       midazolam; 600 mg paralytic; 240 mEq Protocol Litigation, 2:12-cv-
                                                                 potassium chloride                         00316-WKW-CSC, M.D. Ala.
                                                                                                            (Consolidated)
 20    01/18/17 Ricky Gray            Greensville Correctional   Sequential administration: midazolam       Gray v. McAuliff et al, 3:16-cv-
                                      Center, Jarratt, VA        (dose not disclosed); paralytic; potassium 00982, E.D. Va.
                                                                 chloride
 21    04/20/17 Ledell Lee            Cummins Unit, Grady, AR    Sequential administration of 500 mg        Lee v. Hutchinson et al, 4:17-cv-
                                                                 midazolam; 100 mg vecuronium               00188; McGehee et al v.
                                                                 bromide; 240 mEq potassium chloride        Hutchinson et al, 4:17-cv-
                                                                                                            00179, E.D. Ark.
 22    04/24/17 Jack Jones            Cummins Unit, Grady, AR    Sequential administration of 500 mg        Jones v. Hutchinson et al, 4:17-
                                                                 midazolam; 100 mg vecuronium               cv-00184, E.D. Ark.; McGehee
                                                                 bromide; 240 mEq potassium chloride        et al v. Hutchinson et al, 4:17-
                                                                                                            cv-00179, E.D. Ark.
 23    04/24/17 Marcel Williams Cummins Unit, Grady, AR          Sequential administration of 500 mg        Williams v. Hutchinson et al,
                                                                 midazolam; 100 mg vecuronium               4:17-cv-00185, E.D. Ark.;
                                                                 bromide; 240 mEq potassium chloride        McGehee et al v. Hutchinson et
                                                                                                            al, 4:17-cv-00179, E.D. Ark.
 24    04/27/17 Kenneth               Cummins Unit, Grady, AR    Sequential administration of 500 mg        Williams v. Hutchinson et al,
                Williams                                         midazolam; 100 mg vecuronium               4:17-cv-00186, E.D. Ark.;
                                                                 bromide; 240 mEq potassium chloride        McGehee et al v. Hutchinson et
                                                                                                            al, 4:17-cv-00179, E.D. Ark.
 25    05/26/17 Thomas Arthur         Holman Correctional        Sequential administration of 500 mg        Arthur v. Davenport et al, 2:11-
                                      Facility, Atmore, AL       midazolam; 600 mg paralytic; 240 mEq cv-00438, M.D. Ala.
                                                                 potassium chloride
 26    06/08/17 Robert Melson         Holman Correctional        Sequential administration of 500 mg        In Re: Alabama Lethal Injection
                                      Facility, Atmore, AL       midazolam; 600 mg paralytic; 240 mEq Protocol Litigation, 2:12-cv-
                                                                 potassium chloride                         00316-WKW-CSC, M,D. Ala.
                                                                                                            (Consolidated)



As of: 9/6/2019, 2:07 PM                                     Midazolam Chronology                                                       Page 3
                           Case: 2:11-cv-01016-EAS-MRM Doc #: 2460-1 Filed: 09/06/19 Page: 4 of 5 PAGEID #: 120477


No.      Date              Name               City, State                          Protocol                       Case Number and Caption
 27    07/06/17 William Morva         Greensville Correctional     Sequential administration: midazolam         None
                                      Center, Jarratt, VA          (dose not disclosed); paralytic; potassium
                                                                   chloride
 28    07/26/17 Ron Phillips          Southern Ohio                Sequential administration of 500 mg          In re Ohio Execution Protocol
                                      Correctional Facility,       midazolam; 600 mg paralytic; 240 mEq         Litigation, 2:11-cv-1016-
                                      Lucasville, OH               potassium chloride                           EAS_MRM, S.D. Ohio
 29    09/13/17 Gary Otte             Southern Ohio                Sequential administration of 500 mg          In re Ohio Execution Protocol
                                      Correctional Facility,       midazolam; 600 mg paralytic; 240 mEq         Litigation, 2:11-cv-1016-
                                      Lucasville, OH               potassium chloride                           EAS_MRM, S.D. Ohio
 30    10/19/17 Torrey McNabb         Holman Correctional          Sequential administration of 500 mg          In Re: Alabama Lethal Injection
                                      Facility, Atmore, AL         midazolam; 600 mg paralytic; 240 mEq         Protocol Litigation, 2:12-cv-
                                                                   potassium chloride                           00316-WKW-CSC, M.D. Ala.
                                                                                                                (Consolidated)
 31    03/15/18 Michael Eggers        Holman Correctional          Sequential administration of 500 mg          None
                                      Facility, Atmore, AL         midazolam; 600 mg paralytic; 240 mEq
                                                                   potassium chloride
 32    04/19/18 Walter Leroy          Holman Correctional          Sequential administration of 500 mg          None
                Moody                 Facility, Atmore, AL         midazolam; 600 mg paralytic; 240 mEq
                                                                   potassium chloride
 33    07/18/18 Robert Van            Southern Ohio                Sequential administration of 500 mg          None
                Hook                  Correctional Facility,       midazolam; 600 mg paralytic; 240 mEq
                                      Lucasville, OH               potassium chloride
 34    08/09/18 Billy Ray Irick       Riverbend Maximum            Sequential administration of 500 mg          Abu-Ali-Abdur'Rahman et al v.
                                      Security Institution,        midazolam; vecuronium bromide;               Parker et al, 18-183-II,
                                      Nashville, TN                potassium chloride                           Chancery Court of Davidson
                                                                                                                County Tennessee (complaint
                                                                                                                filed Feb. 20, 2018).
 35    02/07/19 Domineque Ray Holman Correctional                  Sequential administration of 500 mg          Non-lethal injection challenge to
                              Facility, Atmore, AL                 midazolam; 600 mg paralytic; 240 mEq         protocol (Imam in chamber
                                                                   potassium chloride                           litigation only)
 36    05/16/19 Michael Samra         Holman Correctional          Sequential administration of 500 mg          None
                                      Facility, Atmore, AL         midazolam; 600 mg paralytic; 240 mEq
                                                                   potassium chloride




As of: 9/6/2019, 2:07 PM                                       Midazolam Chronology                                                          Page 4
                           Case: 2:11-cv-01016-EAS-MRM Doc #: 2460-1 Filed: 09/06/19 Page: 5 of 5 PAGEID #: 120478


No.      Date              Name               City, State                        Protocol                  Case Number and Caption
 37    05/16/19 Donnie Edward         Riverbend Maximum           Sequential administration of 500 mg    Abu-Ali-Abdur'Rahman et al v.
                Johnson               Security Institution,       midazolam; vecuronium bromide;         Parker et al, 18-183-II,
                                      Nashville, TN               potassium chloride                     Chancery Court of Davidson
                                                                                                         County Tennessee (complaint
                                                                                                         filed Feb. 20, 2018).
 38    05/30/19 Christopher           Holman Correctional         Sequential administration of 500 mg    Price v. Dunn et al, 1:19-cv-
                Price                 Facility, Atmore, AL        midazolam; 600 mg paralytic; 240 mEq   00057; S.D. Ala.
                                                                  potassium chloride




As of: 9/6/2019, 2:07 PM                                      Midazolam Chronology                                                  Page 5
